DISSENTING OPINION
Cole, Judge:
These petitions for remission of additional duties, all of which were consolidated for trial by consent of the parties, were heard and submitted before me on the recent Texas circuit, with hearings at Laredo and Houston.
The case was fully tried at Laredo, as the record discloses, and deliberately submitted at that port without the slightest indication on the part of counsel for either side that additional testimony was essential for proper disposition of the issues. As petitioner’s affidavit discloses, counsel for petitioner almost immedi*334ately after submission of the case at Laredo discovered that he neglected to ask petitioner the usual formal questions as to whether there was any intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise, as required under the provisions of section 489 of the Tariff Act of 1930, invoked in these proceedings.
When I, then presiding over the case, was contacted by telephone and requested to reopen the case for the said purpose, I agreed to do so at the most convenient place, which was Houston on the same Texas circuit. At that time, the court knew nothing about the Government’s desire to have the submission vacated for the purpose of offering additional testimony. It was not until later,'when the case was being considered at Houston and counsel for petitioner entered the formal request to set aside the submission for the purpose of asking his witness (petitioner) the questions hereinabove indicated, that Government counsel asked for the right to present additional testimony.
I was not in sympathy with the Government’s request and felt that if ample time had not been provided for a case such as this, which had been on dockets of this court for a considerable period of time, then provision should have been made for an earlier arrival of counsel, preliminary to the trials of cases at the several ports included within the circuit.
Because of the allegations and statements made in the memoranda submitted herein, and my desire, even at the expense of further delay of the present case which has already been pending for a considerable length of time, to have the record in litigation of this character, house all pertinent and relevant facts and circumstances dealing with the subject involved an ORDER should be issued granting the motion and vacating the submission of the case, leaving its future assignment to such docket as the chief judge, in his discretion, deems proper.